Title: To Benjamin Franklin from John Jay, 29 October 1781
From: Jay, John
To: Franklin, Benjamin


Dr. Sir
Madrid 29 Octr. 1781
As your Letter permitting me to draw upon you for the amount of the Bills payable in this & the next Month, did not arrive till after several of them had become payable, Mr Cabarrus was so obliging as to advance the necessary Sums— I have this Day drawn Bills in his favor on you to the amount of 76,681 Livrs. 13 Sols & 6 Den. which at 14.8. the present Exchange is equal to 16,038 Dollars, of which 5400 are on account of the [Nov] Months Bills—
The Bills now drawn are as follows vizt.

  
    Liv
  
  
No.
  1 — for
2400
  No.
  11: for —
3800


  2 . . . . 
6000
  .12 . . . . 
3900


  .3 . . . . 
4900
  .13 . . . . 
4000


  .4 . . . . 
4800
  .14 . . . . 
4100


  .5 . . . . 
2900
  .15 . . . . 
4200



  .6 . . . . 
3681.13.6
  .16 . . . . 
4300


  .7 . . . . 
3600
  .17 . . . . 
4400


  .8 . . . . 
3400
  .18 . . . . 
4500


  .9 . . . . 
3500
  .19 . . . . 
4600


  .10 . . . . 
700



Mr. Cabarrus has not charged me with either Commissions or Brokerage, on this Occasion, and on Inquiry I am informed that those Charges in such Cases are not customary at least in this City.
I have the Honor to be with perfect Esteem & Regard yr.Exy.
J
His Exy Benj Franklin Esq
 
Notation: To Doct Franklin 29 Octr. 1781 advice of Bills drawn this Day— 12 Novr signed 2d Set
